Citation Nr: 0947501	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  99-18 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
pension benefits, calculated in the amount of $22,120.


(The issue of entitlement to an evaluation in excess of 20 
percent for service-connected low back disability will be the 
subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION


The Veteran had active military service from February 1973 to 
November 1983.

In November 2005, the Board of Veterans' Appeals (Board) 
found that there was no bad faith in the creation of the 
overpayment of Department of Veterans Affairs (VA) pension 
benefits and remanded the case to the Committee on Waivers & 
Compromises (COWC) of the VA Regional Office in Seattle, 
Washington (RO) for consideration of the Veteran's waiver 
request under the standard of equity and good conscience.  A 
July 2009 decision of the COWC continued to deny the claim.


FINDING OF FACT

Recovery of the overpayment of pension benefits in an amount 
calculated as $22,120.00 would not be against equity and good 
conscience.


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of 
pension benefits in an amount calculated as $22,120.00 are 
not met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered whether the provisions of the 
Veterans Claims Assistance Act (VCAA) are applicable to the 
appeal.  Although the VCAA and implementing regulation do not 
apply in waiver cases because the statutory right to request 
waiver of recovery of indebtedness within Chapter 53 of Title 
38 of the United States Code contains its own notice 
provisions, the Board would note that the Veteran was 
notified of the substance of the VCAA by letter in December 
2001.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing 
Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 
U.S.C.A. § 5302 (West 2002).  Accordingly, the Board will 
proceed to address the merits of the appeal.

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  As 
noted above, the Board concluded in its November 2005 
decision that there was no bad faith in the creation of the 
overpayment of pension benefits.  Consequently, it must be 
determined whether recovery of the indebtedness from the 
Veteran would be against equity and good conscience.

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:

(1) Fault of the debtor - where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults - weighing fault of the debtor 
against Department of Veterans Affairs fault.

(3) Undue hardship - whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose - whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment - failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment - reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).

The record reflects that, in February 1993, the Veteran filed 
a claim for nonservice-connected pension benefits, which was 
denied by rating decision in April 1993.  The Veteran timely 
appealed.  In November 1994, the Veteran submitted a copy of 
a decision from the Social Security Administration (SSA) 
which essentially held that the Veteran was entitled to a 
period of disability commencing from January 1, 1993, but not 
prior to that date, but that income and other eligibility 
requirements for Supplemental Security Income (SSI) payments 
had to be determined.

In December 1994, the RO notified the Veteran that it had 
been determined that he met the service and disability 
requirements for nonservice-connected pension benefits, but 
that pension benefits could not be awarded until VA had 
received updated income information.  The Veteran was 
requested to complete the appropriate form and did so in 
December 1994.  On that form, a VA Form 21-0516-1 (Improved 
Pension Eligibility Verification Report), the Veteran 
reported that his only income was his VA compensation in the 
amount of $166.  

The Veteran was notified by VA letter on January 11, 1995 
that he had been granted nonservice-connected disability 
pension benefits, effective from March 1, 1993.  That letter 
also informed him that the monthly rate of pension was based 
on his report that he had no income from any source.  The 
Veteran was informed in a VA letter dated January 12, 1995 
that his pension award was based on countable income of $0 
from March 1, 1993, that he should report any change in 
family income, and that failure to promptly inform VA about 
any change in income might create an overpayment that would 
have to be repaid.   

According to an August 1997 letter from VA to the Veteran, 
the RO had received information from SSA to the effect that 
the Veteran was receiving benefits from that agency.  The RO 
then proposed to reduce the Veteran's pension benefits 
beginning January 1, 1995, on the assumption that the last 
time they could verify the Veteran was not receiving benefits 
from SSA was in December 1994.  The Veteran was requested to 
send a copy of the original award letter from SSA.  When the 
Veteran did not respond with the requested information, the 
RO reduced the Veteran's pension award, thus creating an 
overpayment calculated in the amount of $23,497.  Subsequent 
information from SSA indicated that the Veteran first 
received Social Security benefits beginning in February 1995.

VA Form 5655, Financial Status Report, received in June 2007 
shows that the Veteran was not married, that he had been 
employed since June 2004, that he had a monthly net income 
from employment of $3,312.12, and that his monthly income 
exceeded monthly expenses by $297.64 in 2007.  Although an 
updated April 2009 VA Form 5655, Financial Status Report, 
indicates that the unmarried Veteran had monthly net income 
of $2,300.00 and monthly expenses of $1,700.00, this 
information cannot be used because it is unclear how the 
Veteran determined his income, as he notes that his monthly 
gross income is $487.00 and he has other monthly income of 
$243.00.  

Based on information received from SSA and review of the 
Veteran's claims files, an award action was taken in May 2009 
to adjust benefits effective from January 1995 to November 
1995, which reduced the debt to $22,120.00.  The Veteran was 
notified of this action by VA letter in May 2009.  It was 
reported that the Veteran's debt has been recouped in full 
through benefit offset.  

The Veteran has contended, including at his March 1999 
hearing, that he had not received any SSA benefits at the 
time that he was awarded VA pension in January 1995, that he 
provided the information to VA on his award of SSA benefits 
after he received the benefits in early 1995, and that he did 
not realize that SSA benefits counted as income.  Basically, 
the Veteran is contending that he timely and accurately 
advised VA of his financial situation in early 1995 and that 
VA is to blame for creation of the debt by failing to adjust 
his pension benefits accordingly.  

The Board notes at the outset that the Veteran was advised in 
January 1995, at the time that pension benefits were granted, 
that failure to promptly notify VA of a change in income 
could result in an overpayment that the Veteran would have to 
repay.  The record accordingly clearly reflects the Veteran 
was advised of his obligation to report a change in income 
when it occurred and the consequences of failing to do so.  
Although the Veteran believes that he had adequately notified 
VA of his financial circumstances prior to receiving pension 
benefits, to include information on his SSA benefits, the 
evidence shows that he began receiving SSA benefits in 
February 1995 and failed to notify VA of the change even 
though he had been told to notify VA of any change in income.  

The Board cannot find in this case that collection of the 
debt will impose a financial hardship on the Veteran.  The 
most recent reliable financial evidence on file, in 2007, 
reveals that the Veteran's monthly income exceeded his 
expenses by almost $300.00.  In fact, the Board notes that 
the debt has already been recouped.  The record does not show 
that collection of the overpayment debt deprived the Veteran 
of the basic necessities.

The Board also finds that the recovery of the debt would not 
nullify the objective for which benefits were intended, as VA 
nonservice-connected benefits are income-based.  Accordingly, 
retention of overpayment created because of underreported 
income would represent unfair gain to the Veteran at the 
expense of the government.


The Veteran has not argued, and the evidence does not show, 
that the Veteran has arguably changed his position to his 
detriment due to reliance on receipt of VA pension benefits.  
There is no indication the Veteran incurred obligations on or 
after January 1995 in reliance on receipt of VA pension 
payments that were compromised by repayment of the 
overpayment debt.

In sum, based on the record in this case, the Board has 
determined that it would not be against the principles of 
equity and good conscience to require the Veteran to repay 
the overpayment of compensation benefits in the amount of 
$22,120.00.

Specifically, in balancing the equities, the Veteran would be 
unjustly enriched if the waiver were to be granted, and 
denial of the waiver will not result in undue hardship to 
him.  The end result is not unduly favorable or adverse to 
either the Veteran or the government, and the evidence is not 
so evenly balanced as to create doubt as to any material 
issue.

Accordingly, the Board finds that the Veteran's request for 
waiver of recovery of overpayment of his VA compensation 
benefits must be denied.


ORDER

Waiver of recovery of the overpayment of pension benefits in 
the calculated amount of $22,120.00 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


